

115 HR 4669 IH: Special Counsel Integrity Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4669IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mr. Cohen (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo ensure independent investigations by allowing judicial review of the removal of a special
			 counsel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Counsel Integrity Act. 2.Limitation on removal of special counsel (a)In generalA special counsel appointed under Department of Justice regulations may be disciplined or removed from office only by the personal action of an Attorney General who has been confirmed by the Senate, or, if the Attorney General is recused from the matter, the most senior Department of Justice official who has been confirmed by the Senate and is not recused from the matter.
 (b)Cause for removalA special counsel appointed under Department of Justice regulations may only be removed for misconduct, dereliction of duty, incapacity, conflict of interest, or other good cause, including violation of policies of the Department of Justice.
 (c)Notice of removalThe Attorney General, or other Department of Justice official described in subsection (a), as the case may be, shall inform the special counsel in writing of the specific reason for the removal.
			(d)Review
 (1)In generalAn individual removed under subsection (b) may file an action in accordance with paragraph (2) that the removal was in violation of this section.
 (2)RequirementsAn action filed under this subsection shall be heard and determined by a court of 3 judges not later than 14 days after the date on which the action is filed in accordance with the provisions of section 2284 of title 28, United States Code, and any appeal shall lie to the Supreme Court.
 (3)ReinstatementIf a court determines that an individual was removed from a position in violation of this section, the individual shall be immediately reinstated to the position of special counsel.
 (e)Effective dateThis Act shall apply to any special counsel appointed on or after May 17, 2017. 